COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:        In the Interest of B.T.M. and T.L.S.M, Children

Appellate case number:      01-15-00785-CV

Trial court case number:    2004-37975

Trial court:                310th District Court of Harris County

       On September 9, 2015, appellant, Dawn Moore, proceeding pro se, filed a
premature notice of appeal in the trial court, which is deemed filed on September 11,
2015, the date the order in the suit to modify the parent-child relationship was signed.
See TEX. R. APP. P. 27.1(a). On September 10, 2015, appellant timely filed an affidavit
of indigence with her notice of appeal in the trial court. See id. at 20.1(a)(2)(A), 25.1(a),
26.1. On October 20, 2015, in response to the October 8, 2015 notice from the Clerk of
this Court, the trial clerk filed the supplemental clerk’s record on indigence in this Court.
According to the indigent clerk’s record, the trial court timely sustained the district
clerk’s contest to appellant’s affidavit of indigence on September 23, 2015. See id. at
20.1(e)(1), (i)(4).


        Under Texas Rule of Appellate Procedure 20.1(j), a party claiming indigence for
appellate costs may seek review of a trial court’s order sustaining a contest to his or her
affidavit of indigence by filing a motion challenging the order, within 10 days of that
order, in the appellate court. See TEX. R. APP. P. 20.1(j)(1), (2). Here, although appellant
filed a second notice of appeal on September 23, 2015, in the trial court, it was dated and
served on September 21, 2015. This second notice of appeal was a duplicate of
appellant’s September 9, 2015 notice because she sought an appeal from the underlying
order in the suit to modify the parent-child relationship, signed on September 11, 2015.
Thus, appellant did not timely file a motion in this Court challenging the trial court’s
September 23, 2015 order sustaining the contest to her affidavit of indigence within 10
days of that order. See id. at 20.1(j)(2). Therefore, pursuant to the trial court’s
September 23, 2015 order, appellant is not indigent for purposes of appellate costs.
        Although the Clerk of this Court sent appellant a notice on October 5, 2015, that
unless she pays the filing fee by November 5, 2015, this appeal may be dismissed, that
was sent before the indigent clerk’s record was filed in this Court confirming that
appellant is not indigent for purposes of appellate costs. Because appellant has not
established indigence, it is ORDERED that appellant pay the $205.00 appellate filing fee
to the Clerk of this Court within 30 days of the date of this order or else this appeal
may be dismissed without further notice. See TEX. R. APP. P. 5 (requiring payment of
fees in civil cases unless indigent), 42.3 (allowing involuntary dismissal of case).
      It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually     Acting for the Court

Date: October 22, 2015